In such a case the judgment shall be conditional, 38 El. Rep., Shaw andPayne. Debt was brought in *detinet for foreign money, and because the judgment was not conditional, it was reversed.
The second point is, that the action is laid in London, and the obligation appears to be dated at Hamburgh, beyond the seas. But Jermyn
took a distinction, because the date of the deed may be intended not to be in a town, but in some place in London. It would be otherwise if itappeared to be in partibus transmarinis; then the action would not lie. Jones, 69; Bendl., 149; 2 Keble., 463; Antea, pp. 633, 686.